


110 HR 4880 IH: To amend the McKinney-Vento Homeless Assistance Act to

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4880
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Davis of Illinois
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the McKinney-Vento Homeless Assistance Act to
		  provide for the implementation of protection and services for children and
		  youths in out of home care, and for other purposes.
	
	
		1.Implementation of Protection
			 and Services for Children and Youths in Out of Home Care
			(a)In
			 generalThe McKinney-Vento Homeless Assistance Act (42 U.S.C.
			 11421 et seq.) is amended by adding at the end the following new
			 subtitle:
				
					CImplementation of
				Protection and Services for Children and Youths in Out of Home Care
						731.Statements of
				policyCongress declares the
				following:
							(1)Children and
				youths in out of home care face daunting barriers to educational success very
				similar to those faced by children experiencing homelessness. Extension of the
				protections and services of this subtitle to children and youths in out of home
				care, therefore, is crucial, to their educational success while ensuring that
				existing State and local educational agency programs serving homeless children
				and youths are protected and are provided with adequate support.
							(2)Efforts to improve
				educational outcomes for children and youths in out of home care must be a
				joint effort of child welfare agencies responsible for the welfare of such
				children and youths and the State and local educational agencies pursuant to
				section 732 to provide educational services to such children and youths.
							732.Implementation
				of protection and services for children and youths in out of home care
							(a)In
				generalNot later than two years after the date of the enactment
				of this subtitle or the date on which the amount appropriated under section 726
				equals or exceeds $90,000,000, whichever comes first, each State through the
				State educational agency and each local educational agency in the State, in
				collaboration with the State and local child welfare agencies in the State,
				shall provide children and youths in out of home care with the
				following:
								(1)The opportunity to
				remain in the school of origin, in accordance with subparagraphs (A) and (B) of
				section 722(g)(3), subject to subsection (b) of this section.
								(2)Immediate
				enrollment in the school chosen pursuant to section 722(g)(3)(C).
								(3)Maintenance and
				timely transfer of records pursuant to section 722(g)(3)(D).
								(4)Access to the
				dispute resolution process pursuant to section 722(g)(3)(E).
								(5)The assurance that
				they will not be segregated in a separate or stigmatized school or separate
				program within a school based on the status of their being children and youths
				in out of home care, pursuant to subsections (e)(3) and (g)(1)(J)(i) of section
				722.
								(6)Equal access to
				comparable services as set forth in section 722(g)(4), subject to subsection
				(b) of this section.
								(7)Equal access to
				State-funded and local educational agency-funded preschool programs,
				appropriate secondary education and support services, before- and after-school
				programs for which they are eligible, including extracurricular activities,
				pursuant to section 722(g)(1)(F).
								(8)Opportunities to
				meet the same challenging State student academic achievement standards that all
				students are expected to meet pursuant to section 722(g)(1)(A).
								(9)Coordination of
				services with local child welfare and social service agencies and with local
				educational agencies on inter-district issues pursuant to section
				722(g)(5).
								(b)TransportationA
				State under this subtitle shall not be required to ensure that transportation
				is provided to the school of origin for a child or youth in out of home care
				unless such transportation is otherwise required by law, the responsible child
				welfare agency or other entity agrees to reimburse the cost of providing such
				transportation, or transportation is required under section 733.
							(c)Implementation of
				planNot later than one year after the date of the enactment of
				this subtitle, each State educational agency, in cooperation with the State
				child welfare agency in the State, shall submit to the Secretary a plan for the
				implementation of the educational rights of children and youths in out of home
				care. Such plan shall include the following:
								(1)A description of
				how the State and the local child welfare agencies within the State will
				coordinate and collaborate with the State educational agency, the Coordinator
				for Education of Homeless Children and Youths established under section
				722(d)(3), and the local educational agencies in the State, including liaisons
				designated under section 722(g)(1)(J)(ii), to ensure the protections and
				services provided under this subtitle will be promptly and effectively
				delivered to children and youths in out of home care, taking into account the
				need to continue serving other children and youths eligible for protections and
				services under this subtitle.
								(2)A description of
				the policies and procedures which are or will be implemented regarding
				confidentiality, information-sharing, and educational decision-making for such
				children and youths.
								(3)A description of
				the policies and procedures which are or will be implemented regarding notice,
				dispute resolution procedures, maintenance of school records, and health
				records.
								(4)A description of
				specific procedures for school enrollment and withdrawal of children and youths
				in out of home care, including a description of who within the child welfare
				agency will work with the local educational agency to ensure immediate
				enrollment of children and youths in out of home care and to assist with the
				smooth transition from school to school.
								(5)A description of
				the numbers and needs of children and youths in out of home care who will be
				eligible for the protections and services under subsection (a), including, to
				the extent available, data on the numbers of school-age and preschool-age
				children and youths in out of home care in the State by local educational
				agencies, and data on the extent of school mobility of children and youths in
				out of home care in the State.
								(6)A description of
				existing barriers to enrollment, attendance, retention, and educational success
				in school for children and youths in out of home care.
								(7)A description of
				efforts in the State to recruit foster families and provide placement options
				that maintain children and youths in their schools of origin.
								(8)Consistent with
				subsection (d) and section 722(f)(3), data and information regarding children
				and youths in out of home care who are eligible for and are receiving
				protections and services under subsection (a).
								(9)A description of
				the policies and procedures to be coordinated with the public child welfare
				agency that will assist unaccompanied youths who are in the custody of such
				public child welfare agency to maintain school enrollment and attendance
				through stable housing.
								(10)Pursuant to
				subsection (b), a description of how required transportation services will be
				provided and coordinated.
								(d)Additional
				secretarial responsibilities
								(1)Information
									(A)In
				generalFrom funds appropriated under section 726, the Secretary,
				in coordination with the Secretary of Health and Human Services, shall,
				directly or through grants, contracts, or cooperative agreements, periodically
				collect and disseminate data and information regarding—
										(i)the number and
				location of children and youths in out of home care;
										(ii)the education and
				related services such children and youths receive;
										(iii)the extent to
				which the educational needs of children and youths in out of home care are
				being met; and
										(iv)such other data
				and information as the Secretary determines necessary and relevant to carry out
				this subtitle.
										(B)CoordinationThe
				Secretary shall coordinate such collection and dissemination with other
				agencies and entities that receive assistance and administer programs under
				this subtitle. The Secretary shall also coordinate the collection of such data
				with the data collection required under section 724(h).
									(2)ReportNot
				later than four years after the date of the enactment of this subtitle, the
				Secretary shall submit to the President and the Committee on Education and
				Labor of the House of Representatives and the Committee on Health, Education,
				Labor, and Pensions of the Senate a report on the status of education of
				children and youths in out of home care, including information on the actions
				of the Secretary and the effectiveness of the programs supported under this
				subtitle.
								(e)Rules of
				construction
								(1)No shifting
				responsibilitiesNothing in this subtitle is intended to shift
				responsibilities to State or local educational agencies for duties and
				activities related to meeting the educational needs of children and youths in
				out of home care that the State child welfare agency has specifically assumed
				in its State plan submitted pursuant to parts B or E of title IV of the Social
				Security Act (42 U.S.C. 621 et seq. and 670 et seq.).
								(2)No preclusion of
				early implementationNothing in this section shall preclude a
				State from extending the protections under this section to children and youths
				in out of home care before the date that is two years after the date of the
				enactment of this subtitle or the date on which the amount appropriated under
				section 726 equals or exceeds $90,000,000, whichever comes first, except that
				if a State implements such protections before either of such dates, the State
				shall first submit the implementation plan required under subsection
				(c).
								(f)Supplement, not
				supplantFunds appropriated under this subtitle shall be used to
				supplement, not supplant, Federal and non-Federal funds available through State
				and local child welfare agencies for expenses related to the education of
				children and youths who are in out of home care.
							733.Special rule
				regarding transportation for children and youths in out of home
				careState and local
				educational agencies shall be required to ensure that transportation is
				provided to enable children and youths in out of home care to remain in their
				schools of origin as specified under this subtitle—
							(1)when the amount
				appropriated under section 726 equals or exceeds $140,000,000;
							(2)such
				transportation is otherwise required by law; or
							(3)the responsible
				child welfare agency or other entity agrees to reimburse the cost of providing
				such transportation.
							734.Children and youths
				awaiting foster care placementNothing in sections 732 and 733 shall be
				construed to relieve States or local educational agencies of responsibility
				under this subtitle to serve children and youths awaiting foster care
				placement.
						735.Action by
				courtIf the right of the
				birth or adoptive parent or legal guardian of a child or youth to make
				educational decisions for such child or youth has been terminated or suspended
				by an order of the court, or if the birth or adoptive parent or legal guardian
				cannot be identified or located after reasonable efforts, is not available with
				reasonable promptness to assist in enrollment or placement decisions, or is not
				acting in the best educational interests of such child or youth with respect to
				enrollment or placement decisions, a court may appoint an individual to serve
				as the educational decisionmaker of such child or youth who shall have the same
				rights as a parent or guardian under this subtitle. In making such appointment,
				if such child or youth is eligible for services under the Individuals with
				Disabilities Education Act, the court shall consider whether the individual who
				is serving as the parent or surrogate parent under sections 615(b)(2) and
				639(a)(5) of such Act of such child or youth should serve as the educational
				decisionmaker for the purpose of this subtitle.
						736.DefinitionsIn this subtitle:
							(1)Children and
				youths in out of home careThe term children and youths in
				out of home care means children and youths who are in the custody of a
				public child welfare agency, including foster family homes, kinship care
				families, group homes, and other congregate care facilities.
							(2)Parent or
				guardianThe term parent or guardian means, with
				respect to children or youths in out of home care—
								(A)the birth or
				adoptive parent or legal guardian of such a child or youth, unless such
				parent’s or guardian’s right to make educational decisions for such child or
				youth has been terminated or suspended by a court; or
								(B)the educational
				decisionmaker appointed by a court to make educational decisions for such child
				or
				youth.
								.
			(b)Conforming
			 amendmentThe table of
			 contents of the McKinney-Vento Homeless Assistance Act is amended by adding at
			 the end the following:
				
					
						Subtitle C—Implementation of Protection
				and Services for Children and Youths in Out of Home Care
						Sec. 731. Statements of policy.
						Sec. 732. Implementation of protection and services for
				children and youths in out of home care.
						Sec. 733. Special rule regarding transportation for children
				and youths in out of home care.
						Sec. 734. Children and youths awaiting foster care
				placement.
						Sec. 735. Action by court.
						Sec. 736. Definitions.
					
					.
			
